Citation Nr: 1436700	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  09-13 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a right elbow disorder, to include as secondary to a shoulder disorder. 

2.  Entitlement to service connection for a bilateral knee disorder.  

3.  Entitlement to service connection for a right leg disorder.  

4. Entitlement to service connection for a bilateral ear disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1998 to September 2002.  This matter comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

A review of the Virtual VA paperless claims processing system reveals additional records which are pertinent to the present appeal.  The Veteran's July 2014 Appellant Brief and updated VA outpatient treatment records are located in Virtual VA.  These records were noted to be reviewed by the Agency of Original Jurisdiction (AOJ) in the December 2012 supplemental statement of the case.  The Veterans Benefits Management System does not contain any documents regarding this Veteran.

The Veteran's claim for a right shoulder disability was granted in a December 2012 rating decision.  This is considered a full grant of the benefits sought on appeal.  As the Veteran has not appealed the rating or effective date assigned, this issue is not before the Board.  

The issue of a left leg disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of bilateral knee disorders, bilateral ear disorders, and a right leg disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The preponderance of the evidence shows there is no current right elbow disability.  


CONCLUSION OF LAW

A right elbow disability was neither incurred nor aggravated by the Veteran's service or a service-connected disability.  38 U.S.C.A. §§ 101(24), 1101, 1112, 1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in August 2007, October 2007 and February 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, to include the service treatment records, all identified private medical records, and the Veteran's VA medical records.  There is no other evidence that the Veteran has notified VA to obtain.  Additionally, the August 2012 VA examination is adequate as it determined that there was no current diagnosis of record.  Accordingly, any deficiency in the etiological opinion provided is not prejudicial to the Veteran.   

This appeal was, most recently, remanded by the Board in June 2012.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). The remand, in pertinent part, requested that the AOJ obtain current VA medical records and an examination that addressed the presence of a disability and provided an etiological opinion.  Current VA records were obtained and placed in the Virtual VA claims file and an examination was provided in August 2012 that complied with the directives of the remand.  Accordingly, the Board finds that there has been substantial compliance with its previous remand and it may proceed to adjudication of this appeal.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Generally, to provide service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  38 C.F.R. § 3.303(b).  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  38 C.F.R. § 3.303(b).  Entitlement to service connection based on chronicity or continuity of symptomatology applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For veterans with 90 days or more of active service during a war period or after December 31, 1946, chronic diseases such as arthritis are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

The Board finds that the evidence of record does not support a finding of service connection for a right elbow disorder.  The Board finds that there is no current disability at any time during the appeal period.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation); see also McClain v. Nicholson, 21 Vet. App. 319, 312 (2007) (there is a current disability for VA purposes when a claimant has a disability at the time a claim is filed or during the pendency of that claim).  Here, the Veteran has claimed right elbow pain, but pain is not a disorder for which VA grants service connection.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361-62 (Fed. Cir. 2001) (holding that a symptom, such as pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).

The Veteran was afforded a VA examination for his elbow in August 2012.  The examiner noted an elbow sprain diagnosis in 2004, prior to the claim for service connection in 2007.  Objective testing, including range of motion testing and x-rays indicated a normal elbow.  The examiner opined that the claimed condition was less likely than not incurred or caused by service, noting that although the Veteran complained of elbow pain at his 2002 separation examination, there is no record of treatment for it in service.  The examiner concluded that the Veteran had full range of motion and no apparent manifestation of an elbow disability.  

There is no evidence of a current elbow disability in the record.  The Veteran did complain of a painful shoulder, elbow, or wrist in his July 2002 separation examination, but did not provide any details.  The Board notes that the Veteran has also made claims for each shoulder.  There is also no evidence of treatment for an elbow disability in service.  The Veteran has stated that he believes that he has injured his elbow through overuse because of his service-connected right shoulder disability.  Although this is a claim for secondary service connection, there is no manifestation of any elbow disability, and therefore service connection cannot be granted under either theory.  As the evidence of record indicates no current right elbow disability, the Board must deny service connection.  


ORDER

Entitlement to service connection for a right elbow disability is denied.  


REMAND

Remand is required in this case to obtain adequate addendum opinions.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Where a veteran has provided lay testimony of an in-service injury, an examiner cannot ignore that lay evidence and base his or her opinion that there is no relationship to service on the absence of in-service corroborating medical records.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  Finally, an examination and opinion should address the appropriate theories of entitlement.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

Bilateral Knees

The Veteran was afforded a VA examination for his knees in August 2012.  After examination, the examiner opined that the Veteran's bilateral knee disability was less likely than not related to his service.  The rationale was that the Veteran's symptoms were consistent with chondromalacia, but because the record was silent for any knee condition, there was no way to relate it to his service.  The Veteran, however, has testified that although he underwent significant stress on his knees and pain began during service, he did not report any knee pain during service.  The examiner did not consider these lay statements.  Accordingly, an addendum opinion is required.

Bilateral Ears

The Veteran was afforded a VA examination for his ears in August 2012.  There, the examiner noted a 2010 diagnosis of benign paroxysmal positional vertigo.  The examiner also noted a 2002 diagnosis of itchy ears, when the Veteran returned from Cuba, and an episode of vertigo associated with an ear infection, which resolved.  The examiner opined that the Veteran's bilateral ear disabilities are less likely than not related to service, noting that itchy ears is a common complaint and that the current examination revealed an unremarkable ear with no evidence of flaking skin, dryness, drainage or earwax disturbance.  The examiner opined that since the episode of vertigo was well after the Veteran's service it is less likely than not that they are related.  The VA treatment records indicate a diagnosis of otitis media which the examiner did not address.  Additionally, the Veteran testified regarding continuity of symptoms which the examiner did not address.  Accordingly, an addendum opinion is required.

Right leg 

The Veteran was afforded a VA examination in August 2012.  The examiner did not provide an etiological opinion.  Accordingly, an addendum opinion is required.

Finally, while on remand, because the Veteran has sought VA outpatient treatment in the past, on remand, any outstanding records should be obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must make efforts to obtain updated relevant VA treatment records.  All records obtained should be associated with the claims file.  If the AOJ cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then provide the appropriate notice and give the claimant an opportunity to respond.  

2.  After any additional records are associated with the claims file, obtain an addendum opinion regarding the etiology of his right leg disorder from the 2012 VA examiner.  The entire paper and electronic claims file should be made available to and be reviewed by the examiner and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  If the examiner is unavailable, another suitable examiner should provide the opinion.  If additional examination is required, it should be scheduled and the Veteran should be notified.  

The examiner must provide an opinion, in light of prior examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right leg disorder was caused or aggravated by military service.  The examiner must specifically address the Veteran's lay statements contained in the record regarding symptoms during service and thereafter.  

3.  After any additional records are associated with the claims file, obtain an addendum opinion regarding the etiology of his bilateral ear disorder from a VA examiner.  The entire paper and electronic claims file should be made available to and be reviewed by the examiner and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  If the examiner is unavailable, another suitable examiner should provide the opinion.  If additional examination is required, it should be scheduled and the Veteran should be notified.  

The examiner must provide an opinion, in light of prior examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral ear disorders, including itchiness, vertigo, and otitis media were caused or aggravated by military service.  The examiner must specifically address the Veteran's lay statements of symptoms during service and thereafter.

4.  After any additional records are associated with the claims file, obtain an addendum opinion regarding the etiology of his bilateral knee disorder from a VA examiner.  The entire paper and electronic claims file should be made available to and be reviewed by the examiner and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  If the examiner is unavailable, another suitable examiner should provide the opinion.  If additional examination is required, it should be scheduled and the Veteran should be notified.  

The examiner must first provide an opinion, in light of prior examination findings and the service and post-service evidence of record whether there is a current knee disorder, to include chondromalacia.   If there is a diagnosis, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's disorder was caused or aggravated by military service.  The examiner must specifically address the Veteran's lay statements regarding symptoms during service and thereafter.   

5.  After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once. 

6.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


